Title: To James Madison from Alexander Coffin Jr., 25 May 1813
From: Coffin, Alexander, Jr.
To: Madison, James


Sir.
Davis’s Hotel. Washington 25th May 1813.
On my arrival lately at New York from England, on Parole, in the Cartel Ship Robinson Potter I was inform’d by some of my friends that, in all probability, one or two new appointments would shortly be made in that City, in the room of the present incumbents Viz. the Marshall & Surveyor of the District. They therefore advisd me to apply personally to your Excellency for the appointment to one or the other of those offices. I am aware that many applications will be, if they have not already been, made for them, but I believe I may with safety say, that no man can be more in want of the office than I am; as I have a family of Seven children to provide for & have, as your Excellency will no doubt recollect, been a great & severe sufferer by British injustice & which I had the honor of stating to you some years since in Philadelphia. It is the case of the Ship Penman of NYK taken by the British in the East Indies, in 1804 to which I allude & of which Ship I was commander and part owner; by which outrageous capture & condemnation my own individual loss was at least 80 thousd. Dollars. In addition to which, I have recently been taken on a voyage to France in a very fine new Ship of which I was part owner & commander. In fact 100 thousd. Dollars would not make me whole for the losses I have sustained by the British within 8 or Nine years.
I have several times call’d to deliver the two inclosed letters, with the hope also of having some conversation personally with your Excellency but finding you so much engag’d at this momentous period I have thought it best, with the advice of the Honorable the Secretary of State, to inclose them to you. Altho’ Sir I have applied for one of the offices above mentioned, & which I am very desirous of obtaining still, if it cannot be, I am very willing to accept of any other by which I can support my family & be serviceable to my beloved Country, which I had the honour of serving as an officer in the Revolutionary war & to which, & the present Government of which I am & have been devotedly attach’d. If more recommendatory letters be necessary, I have been offer’d them, & can obtain them from some of the most respectable Merchants & others, of Nyk. But I have flatter’d myself that my character was sufficiently Known to your Excellency to preclude the necessity of troubling you with any more than the inclos’d. With the most respectful Consideration I have the Honor to be Your Excellency’s very Obedt Servt.
Alexr. Coffin Jr.
